Citation Nr: 1007387	
Decision Date: 03/01/10    Archive Date: 03/11/10	

DOCKET NO.  06-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a pinched artery of the neck, to include as 
secondary to service-connected post-stress disorder (PTSD). 

2. Entitlement to a total rating based on unemployability due 
to the severity of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in San 
Diego, California, and Honolulu, Hawaii, that, in pertinent 
part, denied entitlement to the benefits sought.

The only issues for consideration by the Board at this time 
are those listed on the title page.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a disability 
manifested by a pinched artery during service or for years 
thereafter.  There is no competent evidence that any current 
disability manifested by a pinched artery is causally or 
etiologically related to the Veteran's service or his 
service-connected PTSD.

2.  The Veteran's PTSD, rated 70 percent disabling, is his 
only service-connected disability.  

3.  The service-connected PTSD reasonably precludes the 
Veteran from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by a pinched artery of the neck, to include as 
secondary to PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to a TDIU are reasonably 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159 and 3.326 (a) (2009).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b) VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Based upon the grant of benefits with regard to TDIU the 
Board finds there is no need to discuss in detail the various 
requirements of the VCAA with regard to this issue.  The 
Board notes that a longitudinal review of the record shows 
that VA has essentially complied with the statutory mandates 
of the VCAA with regard to this issue.

With regard to the service connection issue, the Board notes 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (1) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) the effective date of the disability.

In various letters, including one dated in May 2006, the 
Veteran was informed about the information and evidence not 
of record necessary to substantiate his claim; the 
information and evidence VA would seek to provide; and the 
information and evidence he was expected to provide.  He was 
also informed how VA determines a disability rating and an 
effective date once service connection is established as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist the Veteran, the Board 
notes that the service treatment records and that the medical 
records are in the claims file.  The Veteran's representative 
asked that the Veteran be accorded a rating examination with 
regard to the claimed neck disability.  The Veteran has not 
been accorded an examination of the service-connected issue.  
The Board is aware that in accord with VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence is on file for the Secretary to make a 
decision in the claim.  See 38 C.F.R. § 3.159 (c) (4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, however, there is no evidence of complaints or 
abnormalities with regard to the neck during service and no 
competent medical evidence indicating a link between any 
current disability manifested by a pinched nerve of the neck 
and the Veteran's active service.  In these circumstances, 
there is no duty to provide a VA examination.  See 38 C.F.R. 
§ 3.159 (c) (1).  See also McLendon, supra.

In view of the forgoing, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Pertinent Legal Criteria for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process occurred in service.  38 U.S.C.A. § 3.303 (d).

Pursuant to 38 C.F.R. § 3.310 (a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
Brown, 12 Vet. App. 22, 29 (1998) (Noting requirements for 
establishing service connection are on a secondary basis).  
In order to establish secondary service connection, the 
Veteran must show:  (1) the existence of a current and 
secondary disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310 (a).

A Veteran may also establish secondary service connection by 
demonstrating that his secondary disability became aggravated 
or worsened by the already service-connected disorder.  Allen 
v. Brown, 439, 448 (1995) (holding that "when aggravation of 
a Veteran's nonservice-connected [secondary] condition is 
proximately due to or the result of his service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (Additional 
disability resulting from the aggravation of a nonservice-
connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310 (a)).  
If the Veteran succeeds in establishing service connection 
for a secondary disorder, "that secondary condition shall be 
considered a part of the original condition."  38 C.F.R. 
§ 3.310 (a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Service connection is in effect for PTSD.  A 70 percent 
rating has been in effect since April 8, 2003.  

The service treatment records reveal no complaints or 
findings indicative of the presence of a disability involving 
the neck.  At the time of separation examination, there was 
no indication of the presence of a disability of the neck, to 
include a pinched artery in the neck region.  The records 
include an X-ray study of the cervical spine at a service 
department facility in April 1970.  The vertebral bodies and 
intervertebral disc spaces were normal.  The joints showed 
minimal spurring with no impingement of the vertebral 
foramen.  There appeared to be a normal cervical spine.  

At the time of separation examination in May 1972, clinical 
evaluation revealed a normal spine.  

Post service medical records reveal treatment and evaluation 
for various complaints in the 1980's and 1990's, with no 
reference to complaints or findings indicative of the 
presence of a chronic neck disability, to include a pinched 
artery of the neck.  The evidence includes private medical 
reports, including one dated in September 2002.  At that time 
the Veteran was being seen for an unrelated disorder.  
Physical examination revealed no adenopathy or other 
abnormality involving the neck.  

Evaluation at a private facility in September 2003 for what 
was apparently a seizure revealed no abnormalities of the 
neck.  The neurological system was described as intact.

The records contain a VA neurology follow-up visit report 
dated in November 2007.  At that time the examiner indicated 
he had seen the Veteran on two occasions in May 2004 for 
syncope while driving.  Magnetic resonance imaging showed 
incomplete visualization or partial visualization of the 
right vertebral artery.  There was also nonvisualization of 
the origin of the right posterior cerebral artery from the 
basilar artery.  The consultation in November 2007 revealed 
what was reported as a normal variant of the circle of 
Willis.  There were no signs or symptoms of posterior 
circulation difficulties.  There was no objective evidence of 
a pinched artery of the neck.  

The Veteran maintains that the firing of weapons in service 
was likely what caused him to have what he called a smashed 
artery.  

However, based on a longitudinal review of the evidence, the 
Board finds that the Veteran's assertion is not 
substantiated.  While the Board does not doubt the sincerity 
of the Veteran's current belief that he has a pinched artery 
of the neck that has either been present since his days in 
service or is related in some way to his service-connected 
PTSD, the evidence contains some inconsistencies questioning 
the reliability of the Veteran's current recollections.  For 
some reason he failed to complain of any neck problems on a 
number of occasions over the years following service when he 
was seen for medical evaluation purposes.  The service 
treatment records fail to identify any neck abnormality.  He 
does not offer any theory as to how any current pinched nerve 
in the neck is somehow related to his service connected PTSD.  
The Board finds then that the Veteran is not credible to the 
extent that any current pinched artery of the neck is 
attributable to his military service, to include his service-
connected PTSD.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995).  ("Credibility can be genuinely evaluated by 
a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, official plausibility of the 
testimony, and the consistency of the witness' testimony").  
The claim with regard to this issue is therefore denied.  

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disability or disabilities preclude the Veteran 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there should be at least one disability rated at 40 percent 
or more, and sufficient additional disability to bring the 
combined disability rating to 70 percent.  38 C.F.R. § 4.16 
(a).

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. § 38 C.F.R. § 3.341, 4.19; VanHoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternative way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the Rating Schedule.  

The Veteran is in receipt of service connection for PTSD with 
an evaluation of 70 percent.  He is not service connected for 
any other disability.

At issue is whether the Veteran's PTSD alone is so 
incapacitating that it precludes the Veteran from obtaining 
and maintaining some form of substantially gainful 
employment.  The record includes the report of a VA 
outpatient visit in January 2008 at which time the Veteran 
expressed frustration and anger with regard to his 
compensation claim.  He expressed no plans or specific 
thoughts of suicidal ideation or homicidal ideation.  Affect 
was generally flat.  His mood was calm.  He was to continue 
with weekly therapy.

Several months earlier, in May 2007, the Veteran was seen in 
outpatient consultation complaining of sleep difficulties, 
night sweats, flashbacks, and difficulties with his 
relationship with his wife.  Although he was able to play 
golf twice a week as "therapy", he indicated he had few 
friends and he was reported as being somewhat isolative.  
Other than a mildly constrictive affect, and admitting to a 
past history of periodic suicidal ideation, observation was 
essentially unremarkable.  Axis I diagnoses were PTSD and 
Nicotine dependence.  He was given a Global Assessment of 
Functioning score (GAF) of 55. 

While the reports of these visits do not reflect total social 
and occupational impairment or present a picture of someone 
unable to perform any type of gainful employment, other 
evidence includes reports of several different visits with a 
VA physician in 2003 and 2004.  That health care professional 
advised the Veteran not to work in order to avoid losing 
control.  The Veteran was in supportive therapy and was 
taking psychotropic medication.  It was noted the Veteran met 
the criteria for a diagnosis of PTSD and was experiencing 
symptoms such as sleep disturbance, elevated arousal (anxiety 
and anger), avoidance of reminders, and intrustive thoughts.  
The physician noted the Veteran had had difficulties with his 
job with the Postal service for many years "and was happy to 
take early retirement as soon as it was offered."  What the 
physician seems to be saying is that the Veteran would 
experience a worsening in his psychiatric symptomatology 
should he return to some form of gainful employment.  Thus, 
while the more recent evidence indicates the Veteran seems to 
be doing better, it appears that this is partially because he 
is not working and the physician in 2004 was in favor of his 
not working so as to keep him able to function.  

A May 2005 report prepared for the Social Security 
Administration (SSA) by the Veteran's VA physician since 2001 
opined that the veteran was not capable of maintaining 
regular job attendance and persisting at simple, repetitive 
work tasks on a consistent basis under ordinary supervision, 
noting that the Veteran "had a simple job [with] Post Office 
and he had to stop."  In addition, he noted that no 
significant change was likely, explaining that "PTSD is a 
chronic illness, unlikely to change."  
In view of the foregoing, particularly with the resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's service-connected PTSD renders him unable 
to obtain or maintain substantially gainful employment.  
Accordingly, entitlement to TDIU is warranted.




ORDER

Service connection for a disability manifested by a pinched 
artery in the neck, to include as secondary to PTSD, is 
denied.  To this extent, the appeal is denied.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary awards.  To this extent, 
the appeal is allowed.




	                        
____________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


